Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Line 24 on page 17 to line 2 on page 18 states figure 1 shows the cross section of the quantum dot, but figure 1 shows the cross section of a QD LED device, which is also stated in lines 22-23 on page 7; lines 19-23 on page 40 and lines 19 on page 43. Appropriate correction is required.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
There is no teaching or suggestion in the cited art of record of quantum dots having the claimed structure and composition of claims 1, 18 or 23 and which has a maximum emission peak in the range of greater than about 450 nm up to about 480 nm or about 453-480 nm. While the art of record, such as WO 2013/114308 and U.S. patent application publications 2011/0084250 and 20200263083, teach a Cd free quantum dots having a ZnSeTe core, a zinc chalcogenide shell and which further contains a primary amine and gallium and a Cd free quantum dots comprising zinc, sulfur, selenium, tellurium, a primary amine and gallium; there is no teachings or suggestion to select a size, a structure and/or a composition so that the resulting quantum dot has a maximum emission peak in the range of greater than about 450 nm up to about 480 nm or about 453-480 nm.
The process of claims 15-17 is not taught or suggested by the cited art of record. While the art of record, such as WO 2013/114308 and U.S. patent application publication 2011/0084250, teach a similar process to that claimed, the taught maximum reaction temperature is 150oC and less. There is no teaching or suggestion of reacting the taught quantum dots having a ZnSeTe core and a zinc chalcogenide shell with a primary amine, a gallium treatment agent and optionally a sulfur treatment agent at 180oC or more.
	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/22/22